Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arlo Whiteoak Romano appeals the district court’s decision to assess a two-level sentencing enhancement pursuant to U.S. Sentencing Gtddelines Manual § 3Bl.l(c) (2009), based on Romano’s status as an organizer, leader, manager, or supervisor of a drug conspiracy. We have reviewed the record and conclude that the evidence of Romano’s role in the conspiracy, including supplying drugs to street level dealers, recruiting at least one person into the conspiracy, and managing a substantial amount of drags and money, supported application of the enhancement. USSG § 3Bl.l(c) & comment, (nn.2, 4). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED